DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a frequency of sound waves” in line 3, but it is not clear if this recitation is a subset of “multiple soundwaves having  multiple frequencies” or a new and distinct element.  If it is a subset, the recitation should read “a frequency of the multiple frequencies of one of the multiple soundwaves”.
Claim 4 recites the limitation "the audio signal generator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “the frequency of soundwaves” but it is not clear if this recitation is a subset of “multiple soundwaves having  multiple frequencies”. If it is a subset, the recitation should read “the frequency of the multiple frequencies of one of the multiple soundwaves”.
Claim 10 recites “A non-transitory computer-readable storage medium storing instructions executable by a processor”; however, the claim does not recite any instructions.  Rather, the claim simply recites the effects of those instructions on a device (a blood pressure measurement device) that is not part of the claimed storage medium.  It is not clear what the metes and bounds of the claim are since the claim’s whole make up seems to be an operation of a device that is not part of the claimed storage medium, the claim has no recited elements other than the storage medium itself, and the claim seems to be the storage medium having instructions with no recitations of what those instructions are.  Claims 11-15 suffer from the same issues in that these claims simply recite effects of a device or further define the device that is not part of the claimed storage medium rather than any instructions or structure of the claimed storage medium.
Claim 10 recites the limitation " the vibrational response " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “a blood vessel of a subject” in line 5, but it is not clear if this recitation is the same as, related to, or different from “a blood vessel of a subject” of claim 10, line 4.
Claims 11-15 are rejected by virtue of their dependency on claim 10
Claim 12 recites “ultrasonic waves” in lines 4 and 5, but it is not clear if these recitations are the same as, related to, or different from “ultrasonic waves” of claim 10, line 9.
Claim 16 recites “a blood vessel of a subject” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a blood vessel of a subject” of claim 16, line 2.
Claim 16 recites the limitation " the vibrational response " in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-20 are rejected by virtue of their dependency on claim 16
Claim 18 recites “ultrasonic waves” in lines 3 and 4, but it is not clear if this recitation is the same as, related to, or different from “ultrasonic waves” of claim 16, line 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-10, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seale US Pat No. 4,771,792 hereinafter Seale.
Regarding claim 1, Seale discloses, a blood pressure measurement device (Col 3 Line 59 - Col 4 Line 30), comprising: 
a first transducer configured to emit multiple soundwaves having multiple frequencies, the soundwaves configured to cause a blood vessel of a subject to vibrate (Col 2 Lines 38-51, Col 3 Line 59 - Col 4 Line 30, It is noted that a “soundwave” is merely a compression wave travelling through a medium. Thus, the audio driver vibration signals anticipate this limitation);  
a second transducer configured to capture one or more ultrasound images of the blood vessel (Col 9 Lines 40-63); and 
a processing device (Col 32 Lines 33-50) configured to: determine, based on the one or more ultrasound images, a wall thickness, a radius, and a resonant frequency of the blood vessel; and calculate, based on the wall thickness, the radius, and the resonant frequency, a blood pressure of the subject. Col 3 Line 52 - Col 4 Line 30 shows that the time varying depth, or thickness, radius, and vibrational response of the artery is utilized in blood pressure measurement. Col 18 Lines 28-68 show that vibrational measurements are only useful in a certain range around the resonant frequency. Since the device measures arterial impedance over the useful range of frequencies, it must identify the resonant frequency to know the extent of that range. Thus, the resonant frequency is utilized in the blood pressure calculation.
Regarding claim 3, Seale discloses the blood pressure measurement device of claim 1, further comprising: an audio signal generator electrically coupled to the first transducer (Col 3 Line 59 - Col 4 Line 30), the audio signal generator configured to adjust a frequency of sound waves emitted by the first transducer (Col 2 Lines 38-51).  
Regarding claim 5, Seale discloses the blood pressure measurement device of claim 1, wherein each of the frequencies is between 1 Hz and 3000 Hz (Col 2 Line 52 - Col 3 Line 6 Seale discloses a driver to induce vibrations below 20KHz).  
Regarding claim 6, Seale discloses the blood pressure measurement device of claim 5, wherein each of the frequencies is between 670 Hz and 2300 Hz (Col 2 Line 52 - Col 3 Line 6 Seale discloses a driver to induce vibrations below 20KHz).  
Regarding claim 7, Seale discloses the blood pressure measurement device of claim 1, wherein the blood vessel is a carotid artery of the subject (Col 8 Lines 5-15).  
Regarding claim 8, Seale discloses the blood pressure measurement device of claim 1, wherein the first transducer is an audio speaker (Col 2 Lines 38-51, Col 3 Line 59 - Col 4 Line 30 It is noted that an “audio speaker” is merely a device which converts electrical input into soundwaves. Thus, the audio driver vibration signals anticipate this limitation).  
Regarding claim 9, Seale discloses the blood pressure measurement device of claim 1, further comprising: a substrate, wherein the substrate comprises an adhesive surface for adhering to the subject's skin, wherein the first transducer and the second transducer are incorporated in the substrate (Col 11 Lines 15-25).  
Regarding claim 10, Seale discloses a non-transitory computer-readable storage medium storing instructions executable by a processor, wherein execution of the instructions cause a blood pressure measurement device to perform operations comprising (Col 2 Lines 52-68 discloses that the system is computer controlled. Thus, there must be some form of computer readable storage medium included in the computer system with instructions on how to carry out the described testing.): 
emitting, using a first transducer in proximity to a blood vessel of a subject, multiple soundwaves having multiple frequencies, the soundwaves causing a blood vessel of a subject to vibrate (Col 2 Lines 38-51, Col 3 Line 59 - Col 4 Line 30 It is noted that a “soundwave” is merely a compression wave travelling through a medium. Thus, the audio driver vibration signals anticipate this limitation);   29Docket No.: 30KJ-318799-US 
determining, based on the vibrational response of the blood vessel to the soundwaves, a resonant frequency of the blood vessel (Col 18 Lines 28-68 shows that the resonant frequency must be known since they utilize frequencies within a certain range from it); 
determining, using a second transducer that emits ultrasonic waves, a wall thickness and a radius of the blood vessel (Col 3 Line 52 - Col 4 Line 30); and 
calculating, based on the resonant frequency, the wall thickness, and the radius, a blood pressure of the subject (Col 3 Line 52 - Col 4 Line 30 shows that the time varying depth, or thickness, radius, and vibrational response of the artery is utilized in blood pressure measurement. Col 18 Lines 28-68 show that vibrational measurements are only useful in a certain range around the resonant frequency. Since device measures arterial impedance over the useful range of frequencies, it must identify the resonant frequency to know the extent of that range. Thus, the resonant frequency is utilized in the blood pressure calculation).
Regarding claim 12, Seale discloses the non-transitory computer-readable storage medium of claim 10, wherein determining the wall thickness and the radius of the blood vessel, comprises: directing, using the second transducer, ultrasonic waves to the blood vessel; and receiving, using the second transducer, ultrasonic waves reflected from echogenic boundaries of the blood vessel (Col 3 Line 59 - Col 4 Line 30 shows that the arterial wall thickness and radius are found utilizing the ultrasound transducer. Thus, the transducer must be receiving reflected ultrasonic waves from the echogenic boundary to form the images utilized in their measurement).  
Regarding claim 14, Seale discloses the non-transitory computer-readable storage medium of claim 10, wherein each of the frequencies is between 670 Hz and 2300 Hz (Col 2 Line 52 - Col 3 Line 6 Seale discloses a driver to induce vibrations below 20KHz).  
Regarding claim 15, Seale discloses the non-transitory computer-readable storage medium of claim 10, wherein the first transducer is an audio speaker (Col 2 Lines 38-51, Col 3 Line 59 - Col 4 Line 30, It is noted that an “audio speaker” is merely a device which converts electrical input into soundwaves. Thus, the audio driver vibration signals anticipate this limitation).    
Regarding claim 16, Seale discloses a method, comprising: 
emitting, using a first transducer in proximity to a blood vessel of a subject, multiple soundwaves having multiple frequencies, the soundwaves causing a blood vessel of a subject to vibrate (Col 2 Lines 38-51, Col 3 Line 59 - Col 4 Line 30 It is noted that a “soundwave” is merely a compression wave travelling through a medium. Thus, the audio driver vibration signals anticipate this limitation);  ; 
determining, based on the vibrational response of the blood vessel to the soundwaves, a resonant frequency of the blood vessel (Col 18 Lines 28-68 shows that the resonant frequency must be known since they utilize frequencies within a certain range from it); 
determining, using a second transducer that emits ultrasonic waves, a wall thickness and a radius of the blood vessel (Col 3 Line 52 - Col 4 Line 30); and 
calculating, based on the resonant frequency, the wall thickness, and the radius, a blood pressure of the subject (Col 3 Line 52 - Col 4 Line 30 shows that the time varying depth, or thickness, radius, and vibrational response of the artery is utilized in blood pressure measurement. Col 18 Lines 28-68 show that vibrational measurements are only useful in a certain range around the resonant frequency. Since device measures arterial impedance over the useful range of frequencies, it must identify the resonant frequency to know the extent of that range. Thus, the resonant frequency is utilized in the blood pressure calculation).
Regarding claim 18, Seale discloses the method of claim 16, wherein determining the wall thickness and the radius of the blood vessel, comprises: directing, using the second transducer, ultrasonic waves to the blood vessel; and 31Docket No.: 30KJ-318799-US receiving, using the second transducer, ultrasonic waves reflected from echogenic boundaries of the blood vessel (Col 3 Line 59 - Col 4 Line 30 shows that the arterial wall thickness and radius are found utilizing the ultrasound transducer. Thus, the transducer must be receiving reflected ultrasonic waves from the echogenic boundary to form the images utilized in their measurement).  
Regarding claim 20, Seale discloses the method of claim 16, wherein each of the frequencies is between 670 Hz and 2300 Hz (Col 2 Line 52 - Col 3 Line 6 Seale discloses a driver to induce vibrations below 20KHz).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seale in view of McQuilkin US patent number 5,241,964 hereinafter McQuilkin.

Regarding claim 2, Seale discloses, the blood pressure measurement device of claim 1, wherein the one or more ultrasound images comprise multiple ultrasound images (Col 3 Line 59 - Col 4 Line 30 the pulsed ultrasound system measures the time-varying depths of the near and far walls of the artery…). Seale further discloses that ultrasound systems can be utilized to measure the amplitude and phase of vibrational velocities of blood vessels (Col 3 Line 59 - Col 4 Line 30).
Seale fails to disclose the device wherein determining the resonant frequency of the blood vessel, comprises: determining, based on the ultrasound images, a frequency of the multiple frequencies that maximized a vibration of the blood vessel; and selecting the frequency as the resonant frequency
It is noted that accompanying Merriam-Webster defines a state of resonance as; “a vibration of large amplitude in a mechanical or electrical system caused by a relatively small periodic stimulus of the same or nearly the same period as the natural vibration period of the system”. The definition of resonance shows that when outside factors are eliminated, the maximum vibration of the blood vessel will always occur at the resonant frequency.
McQuilkin teaches a continuous non-invasive blood pressure monitor which utilizes Doppler sensors to calculate the resonant frequency of a blood vessel and correlate it to patient blood pressure (Abstract). Thus, McQuilkin falls within the same field of endeavor as the applicant’s invention.
McQuilkin teaches a system utilizing ultrasound dopplers (Col 12 Lines 59-65) to detect the time-varying resonant frequency of an artery. The resonant frequency was found to correlate closely with blood pressure allowing for accurate, continuous monitoring of the patient (Col 6 Lines 5-22). McQuilkin shows that the resonant frequency of a blood vessel can be found utilizing ultrasound response/imaging.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Seale with the resonant frequency tracking utilizing ultrasound of McQuilkin because Seale utilizes the resonant frequency when determining the range of useful frequencies to take measurements over. This is an acceptable method to determine the resonant frequency.
Regarding claim 11, Seale discloses the non-transitory computer-readable storage medium of claim 10, wherein the operations further comprise: capturing, using the second transducer, multiple ultrasound images of the blood vessel when it vibrates in response to the soundwaves (Col 3 Line 59 - Col 4 Line 30), 
Seale fails the disclose the storage medium wherein determining the resonant frequency of the blood vessel comprises: determining the resonant frequency of the blood vessel from the ultrasound images.
McQuilkin teaches a system utilizing ultrasound dopplers (Col 12 Lines 59-65) to detect the time-varying resonant frequency of an artery. The resonant frequency was found to correlate closely with blood pressure allowing for accurate, continuous monitoring of the patient (Col 6 Lines 5-22). McQuilkin shows that the resonant frequency of a blood vessel can be found utilizing ultrasound response/imaging.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Seale with the resonant frequency tracking utilizing ultrasound of McQuilkin because Seale utilizes the resonant frequency when determining the range of useful frequencies to take measurements over. This is an acceptable method to determine the resonant frequency.

Regarding claim 17, Seale discloses the method of claim 16, further comprising: capturing, using the second transducer, multiple ultrasound images of the blood vessel when it vibrates in response to the soundwaves (Col 3 Line 59 - Col 4 Line 30), 
Seale fails to disclose the method wherein determining the resonant frequency of the blood vessel comprises: determining the resonant frequency of the blood vessel from the ultrasound images 
McQuilkin teaches a system utilizing ultrasound dopplers (Col 12 Lines 59-65) to detect the time-varying resonant frequency of an artery. The resonant frequency was found to correlate closely with blood pressure allowing for accurate, continuous monitoring of the patient (Col 6 Lines 5-22). McQuilkin shows that the resonant frequency of a blood vessel can be found utilizing ultrasound response/imaging.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Seale with the resonant frequency tracking utilizing ultrasound of McQuilkin because Seale utilizes the resonant frequency when determining the range of useful frequencies to take measurements over. This is an acceptable method to determine the resonant frequency.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Seale in view of Suzuki US patent number 4,015,092 hereinafter Suzuki.
Regarding claim 4, Seale discloses the blood pressure measurement device of claim 1. Seale further discloses that arterial impedance is recorded at a variety of frequencies (Col 3 Line 59 - Col 4 Line 30), but fails to disclose wherein the audio signal generator comprises at least one variable resistor that adjusts the frequency of sound waves emitted by the first transducer.
Suzuki teaches an electronic musical instrument which produces sounds at predetermined frequencies according to buttons pressed by the user (Col 1 Line 65 – Col 2 Line 25). Thus, Suzuki is reasonably pertinent to the problem of producing variable frequencies from a speaker.
Suzuki teaches that variations in frequency produced by the sound generators can be induced by variable resistance or variable inductance (Col 7 Lines 25 - Col 8 line 38).
 It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Seale with the variable resistor of Suzuki because utilizing a variable resistor to adjust the frequency of soundwaves applied to the artery is a known method which yields a predictable outcome. 

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seale in view of Mashood International publication number WO 2019/234767 A1 hereinafter Mashood.

Regarding claim 13, Seale discloses the non-transitory computer-readable storage medium of claim 10, wherein after calculating the blood pressure, the operations further comprise: determining, using the first transducer and second transducer, an updated radius of the blood vessel; and calculating, based on the updated radius, an updated blood pressure (Col 3 Line 59 - Col 4 Line 30).  
Seale fails to disclose measuring an updated velocity of blood flowing through the blood vessel or utilizing the updated velocity in the blood pressure measurement calculation.
Mashood teaches a cuff-less, continuous blood pressure measurement apparatus utilizing ultrasound transducers configured to detect changes in arterial dimensions, pulse wave velocity and other factors (Abstract). Thus, Mashood falls within the same field of endeavor as the applicant’s invention.
Mashood teaches a non-invasive probe utilizing ultrasound transducers configured to measure arterials dimensions including diameter, wall thickness, pulse wave velocity and other characteristics of the artery. The probe utilizes these parameters to evaluate blood pressure continuously during a cardiac cycle. 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the invention of Seale with the pulse wave velocity measurement of Mashood as it provides another patient parameter which can be utilized during blood pressure evaluation.
Regarding claim 19, Seale discloses the method of claim 16, wherein after calculating the blood pressure, the method further comprises: determining, using the first transducer and second transducer, an updated radius of the blood vessel and calculating, based on the updated radius an updated blood pressure.  
Seale fails to disclose measuring an updated velocity of blood flowing through the blood vessel, or utilizing the updated velocity in blood pressure measurement.
Mashood teaches a non-invasive probe utilizing ultrasound transducers configured to measure arterials dimensions including diameter, wall thickness, pulse wave velocity and other characteristics of the artery. The probe utilizes these parameters to evaluate blood pressure continuously during a cardiac cycle. 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the invention of Seale with the pulse wave velocity measurement of Mashood as it provides another patient parameter which can be utilized during blood pressure evaluation.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pat. No US 11,298,103 B2 – Discloses a method of determining fluid velocity and pressure as a function of diameter utilizing ultrasound
US Pub. No. US 2019/0008400 A1 – Discloses a method of determining the pressure of surrounding fluid via implantable sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday 10:00AM – 4:00PM at (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/               Examiner, Art Unit 3791

/MATTHEW KREMER/               Primary Examiner, Art Unit 3791